
	

114 HR 2660 IH: Wise Investment in our Children Act 
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2660
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Ms. DeLauro (for herself, Ms. Linda T. Sánchez of California, Mr. Rangel, Mr. Pocan, Ms. Lee, Mr. McGovern, Mr. Gutiérrez, Ms. Schakowsky, Ms. Clark of Massachusetts, Mrs. Torres, Ms. Moore, Mr. Serrano, Mr. Lewis, Mrs. Dingell, Mr. Conyers, Ms. Fudge, Mrs. Napolitano, Mr. Schiff, Ms. Hahn, Mr. Cicilline, Mr. Farr, Mr. Payne, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Child Nutrition Act of 1966 to increase the age of eligibility for children to receive
			 benefits under the special supplemental nutrition program for women,
			 infants, and children, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Wise Investment in our Children Act  or the WIC Act. 2.Increase in age of eligibility for the special supplemental nutrition program for women, infants, and childrenSection 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended—
 (1)by amending subsection (b)(2) to read as follows:  (2)Children means persons who have attained their first birthday but have not yet attained their sixth birthday, except in a case in which a State agency determines that the waiver of such age limit is necessary to accommodate the unique circumstances of an individual child.;
 (2)in subsection (e)(4)(A), by striking up to age 5 and inserting under the age of 6; and (3)in subsection (f)(7)(D)(i), by striking age of 5 and inserting age of 6.
 3.Conforming amendment to Social Security ActSection 1902(a)(53)(A) of title XIX of the Social Security Act (42 U.S.C. 1396a(a)(53)(A)) is amended by striking age of 5 and inserting age of 6.
		
